Case 3:15-cv-01857-SI   Document 409-7   Filed 10/15/20   Page 1 of 3




      75,$/
                                                      Case 3:15-cv-01857-SI                                                            Document 409-7                                                     Filed 10/15/20                               Page 2 of 3                                                3:15-cv-01857
                              Independent Promoter Application - “I’m a 3!”
                               Scan and email to info@vi.com                                                                                                                                                                                                                                                              20
                 BASIC                                                  EXECUTIVE PROMOTER SYSTEM                                                                                                                                STAR PROMOTER SYSTEM
                                                                                      68 MEALS 8 DRINKS 31 SNACKS                                                                                                                            173 MEALS 86 DRINKS 87 SNACKS
    $79 +                  PURCHASE YOUR                                RETAIL VALUE $671                                                                                                                                 RETAIL VALUE $1,990

                                                                        $499                                                                                                                                              $999
                           CHALLENGE KIT
            (79 QV)        FROM $49–$299
                                                                            (499 QV)                                                                                                                                            (999 QV)




                                                                        FASTEST WAY TO QUALIFY FOR:
                                                                                                                                                                                 30           CHALLENGE
                                                                                                                                                                                             BROCHURES
           INCLUDES PRODUCT SAMPLER                                                  BONUS POOLS                                                                     & MORE                                                                                          90     CHALLENGE BROCHURES


SELECT YOUR MONTHLY CHALLENGE KIT

                                                                                                                                                                                                                                                                                                                  NEW!
                                                                                                                                Challenge Kits will be charged and shipped this month for the Basic Promoter System and next month for the Executive or Star Promoter Systems.

                       SHAPE                                 FUEL                                                      TRANSFORMATION                                                            CORE                                          FIT
                 $99 (99 QV / 99 BV)                   $149 (149 QV / 149 BV)




                                                                                                                                                                            ACTIVE/FITNESS
                                                                                                                $249 (249 QV / 249 BV)                                                        $199 (QV 199 / BV 199)                       $299 (QV 299 / BV 299)
   WEIGHT-LOSS




                                                                                                                                                                                                                                                                                                     CUSTOM KIT
                 SAVE $11                              SAVE $13                                                 SAVE $37                                                                      SAVE $39                                     SAVE $81                                                               Customize your Kit and
                 $1.50/meal, Twice a day               $2.50/meal, Twice a day                                  $4.00/meal, Twice a day                                                                                                                                                                           save up to 15% off your
                                                                                                                                                                                             $6.00/meal, Once a day                        $5.00/meal, Twice a day
                                                                                                                                                                                                                                                                                                                  order and get free shipping!
                                                                                                                                                                                                                                                                                                                  Join now online.




Vi-Shape® Superfood Shake                                                                                                                                                                                                                                                    Executive enrollment monthly delivery orders will be processed
                                                                                                                                                                                                                     WHOLESALE       QV / BV     QTY MONTHLY
Perfect for anybody seeking the best in total                                                                         NEW                       ADDITIONAL PRODUCTS
                                                                                                                                                                                                                       PRICE                         DELIVERY
                                                                                                                                                                                                                                                                             and shipped starting the next month on the selected date.
body nutrition. Vegan formula.                                                                                                                                                                                                                                               Basic enrollment monthly delivery orders will be processed and
                                                                                                                                                NEON Executive Promoter System                                          $499          499/0                  □               shipped with your enrollment package. If selected date lands
Vi-Shape Superfood Shake                                   (24 servings/pouch)                                                                  NEON Star Promoter System                                               $999          999/0                  □               on a weekend or holiday, orders will be processed on the last
                                                                                                                                                Balance Kit (For a Shake a day)                                         $49           49/49                  □               business day prior.
$89.99 Wholesale Price (90 QV / 79 BV)                                                                                                          Crunch Kit (For a bowl of Vi Crunch a day)                              $99           99/99                  □

                                                                                                                                                                                                                                                                                                                         $29 PER MONTH
                                                                                                                                                Vi-Shape® Superfood Shake (12 Single-serve packets)                    $59.99         60/49                  □
                 QTY     ONE-TIME            MONTHLY DELIVERY                                                                                   Vi Crunch® Protein Super Cereal (14 Servings)                          $39.99         40/35                  □
                                                                                                                                                Vi Crunch® Fusions Tri-Berry Puﬀs (7 Servings)                         $10.99         11/10                  □               Fuel your success promoting The Challenge
                                                                                                                                                                                                                                                                             with Vi-Net® Pro. Access Vi Training for hours of
NEON ENERGY DRINK                                      ®
                                                                                                                                                Vi Crunch® Fusions Chocolate Macadamia Granola
                                                                                                                                                (7 Servings)                                                           $10.99         11/10                  □               video tips and inspiration from top Promoters
                                                                                                                                                                                                                                                                             and leadership authors, manage your business
Light up your life with great                                                                                                                   Nutra-Bar 4-pack (2 cartons / 6 bars per carton of each ﬂavor)         $55.96         56/40                  □               anywhere and use cutting-edge marketing tools
tasting energy that lasts!                                                                                                                      Vi Bites® Snack Pack (4pk / 7 packets each ﬂavor)                      $68.99        69/51                   □               right from the palm of your hand with Vi-Net®
                                                                                                                                                                                                                                                             □               Mobile, accessible by any smartphone.
                                                                                                                                                Vi Bites® LOSE it! (2pk / Fruit Frenzy & Glorious Greens)              $34.99         35/25
NEON               (1 Case / 24 Cans)
                                                                                                                                                Vi Bites® BUILD it! (2pk / Chocolate Monkey & Fiesta Nut)              $34.99         35/25                  □               Your Vi-Net Username and Password will be
                                                                                                                                                                                                                                                                             sent to you via email.
$59.00 Wholesale Price (59 QV / 44 BV)                                                                                                          Star Sampling Pack (Buy 10 Sampling Packs – Get 1 Free)                $999.99      1000/500                 □
                                                                                                                                                                                                                                                                              All Promoter Systems include an automatic subscription to Vi-Net Pro and Success
                                                                                                                                                 See Product Price Sheet for Item Numbers and pricing information.                                                            Club for $29/mo! To change or cancel, call ViSalus Customer Service at 1.877.VISALUS
                 QTY     ONE-TIME            MONTHLY DELIVERY

Enroller ID #                                                            Enroller Name:
The Enroller is an existing ViSalus Independent Promoter (VIP) who refers a new VIP. The Enroller can place the new VIP anywhere in the depth of his/her organization. Once the enrollment process is complete the Enroller can add/change sponsor information in the “Waiting Room” found in Vi-Net.


Last Name:                                                                          First Name:                                                                                 CHOOSE YOUR MONTHLY DELIVERY DATE:                                                                   5th             12th                19th of each month

Birth Date:               /           /              SSN or Tax ID:                                          Gender: ⒓ Male ⒓ Female                                     Billing Information:
Company Name*:                                                                                                                                                           Full Name on Credit Card:
*If doing business as a legal entity, complete and attach the Company Enrollment Form. (Required)                                                                        Credit Card Number:
Home Phone #:                                                                       Mobile Phone #:
                                                                                                                                                                         Expiration Date:                        /         /                               Security Code:
Mobile Phone Provider:              Required for ViSalus Mobile Updates (SMS)
                                                                                                                                                                         Card Type:                ⒓ Visa            ⒓ MasterCard          ⒓ American Express                   ⒓ Diners Club ⒓ Discover
E-mail Address:
                                                                                                                                                                         Cardholder Signature:
YES, I would like to receive receive ViSalus News & Updates via:** Check at least one
                                                                                                                                                                         I authorize ViSalus to charge my account for the amount listed. I promise to pay such amount to and in agreement governing the use of such card. I understand that
⒓ Phone ⒓ Email ⒓ Mobile Text Message (SMS) ⒓ None                                                                                                                       ViSalus will apply taxes, shipping and handling charges to my order. If the order is monthly delivery or a monthly Vi-Net Subscription, I authorize ViSalus to ship/
Language Preference: ⒓ English ⒓ Spanish ⒓ Both
                                                                                                                                                                         charge these products monthly. Cancellations must be submitted at least 5 days prior to the monthly delivery date or Vi-Net billing date.


Shipping/Mailing Address:                                                                                                                                                Billing Address:


City:                                                                               State:                                        Zip:                                   City:                                                                             State:                                                 Zip:

I understand that to become an Independent Promoter (IP) of ViSalus I am only required to submit this Agreement. I further acknowledge that my advancement in the ViSalus marketing plan is based solely upon the sales of ViSalus product. My purchase of sales aids or training material, or attendance at training classes, is strictly optional
and at my discretion. I also understand that if I choose to enroll or sponsor other individuals to participate in ViSalus’ marketing plan, I will only be compensated based upon the activities of other IPs to the extent of their sales made to customers.
** Communication preferences can be managed in Vi-Net under Account Settings.
By my signature below, I acknowledge that I have carefully read this Agreement, and I am willing to accept the terms and conditions herein and on the reverse side. I understand that the terms of this document shall be a binding Agreement between ViSalus and me upon receipt of this Agreement. I have read and understand
ViSalus’ Policies and Procedures and Compensation Plan, which are incorporated by reference herein, and agree to abide by them and any amendments thereto which maybe made from time-to-time.
I UNDERSTAND THAT I MAY CANCEL THIS AGREEMENT WITHOUT PENALTY OR OBLIGATION AT ANY TIME, FOR ANY REASON. I UNDERSTAND THAT MY NOTICE OF CANCELLATION MUST BE SUBMITTED IN WRITING TO THE COMPANY AT ITS PRINCIPAL BUSINESS ADDRESS. PLEASE SEE OTHER SIDE FOR TERMS.

                                             Applicant Signature: ___________________________________________________________________                                                                                   Date:________________
US•ENG
340 E. Big Beaver Rd Suite 400, Troy, MI 48083 • Customer Service 1.877.VISALUS • vi.com
©2016 ViSalus, Inc. All rights reserved. 1000US038 12.2015                                                                                                           20-1
                                  Case 3:15-cv-01857-SI                             Document 409-7                 Filed 10/15/20                  Page 3 of 3
                  Independent Promoter Application - “I’m a 3!”
                  Fax Form to 1.877.547.1570

   BY JOINING VISALUS THESE ARE THE TERMS YOU HAVE AGREED                                                 to use the Proprietary Marks of VISALUS as stipulated in the Policies and Procedures
   TO. REFER TO THE POLICIES AND PROCEDURES FOR DETAILED                                                  and in conjunction with the marketing program provided to me. I further agree that I
   INFORMATION.                                                                                           will not use VISALUS Proprietary Marks in any form whatsoever except as permitted
   1. I acknowledge that I am of legal age to enter into this Agreement and that I am a real              in writing by VISALUS or in advertising or promotion materials provided, designed
       person.                                                                                            or published by VISALUS. I understand that I may not photocopy or duplicate any
   2. I understand and acknowledge that this Agreement is not binding until received and                  materials provided by or purchased from VISALUS without written authorization and
       accepted by VISALUS.                                                                               that the unauthorized use of any Proprietary Mark is a violation of federal law and this
   3. I agree that as a Promoter, I am responsible for determining my own business activities             Agreement, constituting grounds for termination of this Agreement by VISALUS.
       and that I am not an agent, employee or legal representative of VISALUS. I am                  16. I understand that as a Promoter, I am free to select my own means, methods and manner
       responsible for the payment of all federal and state employment taxes and any other                of operation and that I am free to choose the hours and location of my activities under
       tax required under any federal, state or regulatory law. In the event that I fail to provide       this Agreement, subject only to the terms of this Agreement and VISALUS Policies and
       VISALUS a valid Social Security Number or employer identiﬁcation number, VISALUS                   Procedures.
       may withhold commissions due to me until a valid number is provided.                           17. I acknowledge that I am not guaranteed any income nor am I assured any proﬁts or
   4. I understand that I am not being sold a franchise or business opportunity.                          success. I certify that no claims of guaranteed proﬁts or representations of expected
   5. I may terminate this Agreement for any reason, at any time, by giving VISALUS prior                 earnings that might result from my eﬀorts have been made by VISALUS or any VISALUS
       written notice. VISALUS may terminate this Agreement in writing upon violation of                  Promoters. In this connection, I shall not represent directly or indirectly that any person
       policies and procedures or in the event I violate any part of this Agreement. In such              may, can or will earn any stated gross or net amount, nor that sponsorship of others is
       event, no further commissions will be paid by VISALUS. To terminate this Agreement, I              easy to secure or retain, or that substantially all Promoters will succeed.
       must mail or deliver personally to VISALUS, a signed, dated written notice of cancellation     18. I acknowledge that I have the right to sign up as many personal customers as I wish. I
       sent to: 340 E. Big Beaver Rd Suite 400, Troy, MI 48083                                            will receive a commission each month from my personal customers’ purchases and my
   6. I agree that as a VISALUS Promoter, I shall place primary emphasis upon the sale                    downline network in accordance with the VISALUS Compensation Plan then in eﬀect.
       of Products and Services to non-Promoter consumers as a condition of my receipt                19. I agree to indemnify and hold harmless VISALUS from any and all claims losses,
       of commissions. Commissions I receive will be based upon fulﬁlling certain terms of                damages and expenses, including any attorney’s fees, arising out of my actions or
       qualiﬁcation as set forth by the Marketing Program and Compensation Plans as may                   conduct in violation of this Agreement, Compensation Plan or any Policy or Procedure of
       be amended from time to time. A three dollar and ninety-nine cent ($3.99) dollar                   VISALUS. I agree that in order to recoup any damages and expenses it has incurred due
       processing fee will apply to all payments.                                                         to such violation(s), VISALUS may oﬀset any commissions or other payments due me. In
   7. I agree to keep accurate records and to abide by all federal, state, and local laws and             the event a dispute arises as to the respective rights, duties and obligations under this
       regulations governing the sale or solicitation of the products and services marketed               Agreement, Compensation Plan or the Policies and Procedures of VISALUS, it is agreed
       by VISALUS including, but not limited to, any and all permits and licenses required to             that such disputes shall be exclusively resolved in the Circuit Court for Oakland County,
       perform under this Agreement.                                                                      State of Michigan, or Federal Court located in Detroit, Michigan. Michigan law shall
   8. I understand that no attorney general or other regulatory authority ever reviews,                   apply to the resolution of all disputes. Louisiana residents may choose Louisiana law and
       endorses, or approves any product, subscription, compensation program or company,                  jurisdiction.
       and I will make no such claim to others.                                                       20. I acknowledge that I have read and fully understand the VISALUS Policies and
   9. I understand that a ninety-nine dollar ($99.00) Administration Fee will be charged                  Procedures and Compensation Plan, which are incorporated herein by reference and are
       annually to my credit card on ﬁle with VISALUS. This fee is for services, which include,           binding upon me. In order to maintain a viable marketing program and to comply with
       but are not limited to, downline reporting, customer tracking and accounting services.             changes in federal, state or local laws or economic conditions, VISALUS may revise its
       The Administration Fee will be charged in the month of my enrollment anniversary                   Compensation Plan and Policies and Procedures from time to time. All changes thereto
       and if not paid will result in my Promotership being placed on Financial Hold for up               shall be eﬀective upon verbal or written notice to me and become a binding part of this
       to 120 days. If the Administration Fee remains unpaid 120 days after it was due, my                Agreement. The home oﬃce prior to use or publication must approve all advertisements
       Promotership will be terminated and I will forfeit any commissions that were held since            using the Proprietary Marks of VISALUS.
       the time I was placed on Financial Hold. If my Promotership is terminated, I understand        21. I acknowledge that this Agreement, Compensation Plan and the Policies and Procedures
       that I must re-enroll as a brand new Promoter and will not be placed back in my original           incorporated herein by reference, constitute the entire Agreement between the parties
       spot if I wish to pursue the VISALUS opportunity.                                                  and shall not be modiﬁed or amended except in writing signed by VISALUS. This
   10. I agree that VISALUS shall not be liable under any circumstances for any damage or                 Agreement shall be binding upon and inure to the beneﬁt of heirs, successors, and
       loss of any kind, including indirect, special, punitive, compensatory, or consequential            permitted assigns of the parties hereto. If any provision of the Agreement is determined
       damages, losses or proﬁts which may result from any cause, including but not limited               by any authority of competent jurisdiction to be invalid or unenforceable in part or in
       to, breach of warranty, delay, act, error or omission of VISALUS, or in the event of               whole for any reason whatsoever, the validity of the remaining provisions or portions
       discontinuation or modiﬁcation of a product or service oﬀered by VISALUS.                          thereof shall not be aﬀected thereby.
   11. VISALUS shall periodically make sales literature and/or promotional materials available.       22. I agree to abide by the terms of the noninterference and non-disclosure policy of
       However, I am under no obligation to purchase any materials or literature at any time.             VISALUS.
       Refunds shall not be allowed under any circumstances, including, but not limited to,           23. During the term of this Agreement (and any renewals), I will not sell any other products
       termination of this Agreement, obsolescence of such sales literature or promotional                for any entity competing with VISALUS. I agree that I no longer promote any other
       materials, or any other reason. Except as speciﬁed in paragraph 26.                                organization that utilizes a multi-tiered compensation plan.
   12. I agree that as a Promoter, this Agreement grants me the limited authority to promote          24. During the term of this Agreement (and any renewals) and for one (1) year thereafter,
       and sell the products VISALUS markets subject to the terms and conditions established              I understand and agree that I will not contact, solicit, or recruit any VIP, whether active
       by VISALUS.                                                                                        or inactive, into any organization that utilizes a multi-tiered compensation plan. This
   13. During the term of this Agreement and for one (1) year thereafter, I agree not to,                 includes indirect recruiting through Facebook or other social media. I acknowledge that
       directly or indirectly, make any false, misleading, negative or disparaging statements             my violation of this provision will result in immediate termination of my Promotership and
       or comments to anyone about ViSalus, its aﬃliates or any of their respective products,             payments of any kind.
       services, programs, owners, oﬃcers, directors, employees, contractors or independent           25. I understand that if for any reason a VIP violates any of the terms of the Agreement and/
       promoters. I agree that I will operate in a lawful, ethical and moral manner and will not          or these Policies and Procedures, VISALUS reserves the right to immediately deactivate or
       engage in or perform any misleading, deceptive or unethical practices. In the event I              terminate the VIP’s position. Such action by VISALUS will terminate any and all rights of the
       violate any of these conditions, my position may be terminated without further payment             VIP and any further payments of any kind and is eﬀective at the time of said violation.
       or compensation of any kind.                                                                   26. VISALUS Executive and Business Opportunity Return Policy: An Independent Promoter
   14. I acknowledge that I am responsible for supervising and supporting Promoters I sponsor             who cancels their Promotership within 30 days of enrollment may return unused
       into the program and in my commissionable network. I agree to maintain monthly                     products from the Promoter Systems which are unopened and in resalable condition.
       communication and support to those individuals in my commissionable network through                A refund will be issued for the value of the Business Opportunity ($49) and the value
       written or verbal communication and attendance at meetings.                                        of unused and saleable products up to $450. If an Independent Promoter cancels their
   15. I acknowledge that VISALUS expressly reserves all proprietary rights to the company’s              Promotership within their ﬁrst year but more than 30 days after their enrollment date, the
       trademarks, tradenames, logos (“Proprietary Marks”) and copyrighted materials. I                   same guidelines apply however returned, saleable products will result in a product credit
       understand, acknowledge and agree that any monies which I pay VISALUS are in                       equal to the discounted value of those products (up to $450) rather than a refund and
       consideration of my receiving a non-exclusive license, during the term of this Agreement           will be subject to a restocking fee.


US•ENG
340 E. Big Beaver Rd Suite 400, Troy, MI 48083 • Customer Service 1.877.VISALUS • vi.com
©2016 ViSalus, Inc. All rights reserved. 1000US038 12.2015                                       20-2
